Ames, J.
By the terms of the agreement, the defendant undertook to indemnify the plaintiff, at the end of three years, against any loss which he might sustain in consequence of his purchase of the stock. There could be no breach of the agreement on the defendant’s part until the expiration of the three years; and nothing then became payable from him, except the loss up to that time. His guaranty did not extend to any latei period. A sale of the stock at the end of the three years, supposing it to be fairly conducted, might have furnished a conven*541lent measure of its value at that time, but there is nothing in the contract requiring such a sale, and the value of the stock is susceptible of proof in other modes. If, since the expiration of the agreed time, the stock has risen in value, the defendant may per haps be entitled to the benefit of such rise. Good faith would require of the plaintiff, so long as the stock remained in his hands, to get the best price he could for it, and so reduce the ultimate loss to the lowest amount practicable. But if there has been no such rise, and it appearing from the report that the stock is now worthless, the measure of the plaintiff’s damages would be the difference between the price paid, with interest for three years at ten per cent, per year, and the. market value of the stock in March, 1871, with interest on such difference.

Judgment for the plaintiff; damages to be assessed.